72 F.3d 130NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Gail HUFF, Defendant-Appellant.
No. 95-5509.
United States Court of Appeals, Sixth Circuit.
Dec. 6, 1995.

Before:  BROWN, NELSON and MOORE, Circuit Judges.

ORDER

1
Gail Huff appeals her judgment of conviction and sentence following her guilty plea to one count of conspiracy to distribute marijuana and methamphetamine in violation of 21 U.S.C. Sec. 846.  The district court sentenced Huff to 46 months of imprisonment and four years of supervised release, ordered her to serve 150 hours of community service and imposed a $50 special assessment.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In this timely appeal, Huff argues that the district court improperly denied her a downward adjustment in her Sentencing Guideline range for being a minimal or minor participant pursuant to USSG Sec. 3B1.2.


3
Upon review, we conclude that the district court properly denied Huff the downward adjustment.  Huff has not met her burden of proving by a preponderance of the evidence that mitigating factors exist which warrant a reduction.  United States v. Moss, 9 F.3d 543, 554 (6th Cir.1992), and the district court did not commit clear error in determining that Huff did not have a minimal or minor role in the offense.  Id.  Although Huff asserts that she only acted as a courier in the drug distribution scheme, this fact alone does not entitle her to a downward adjustment for being a minimal or minor participant.  United States v. Logan, 49 F.3d 352, 360-61 (8th Cir.1995).  Nor is she entitled to a reduction merely because she was less culpable in the offense than her co-conspirators.  Id.


4
Accordingly, we affirm the district court's judgment.